                   Case 19-11743-JTD          Doc 746        Filed 08/25/20       Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                         Chapter 11
                                          )
Pancakes & Pies, LLC.1                    )                         Case No. 19-11743 (JTD)
                                          )
                                          )
             Post-Effective Date Debtor.  )
_________________________________________ )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON AUGUST 27, 2020 AT 2:00 P.M. (ET)


              AS NO MATTERS ARE GOING FORWARD, THE HEARING HAS
              BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.       ADJOURNED/RESOLVED MATTERS:

         1.        Motion of The Coca-Cola Company and Coca-Cola North America to Require
                   Debtors’ Post-Petition Compliance with the Beverage Marketing Agreement
                   Pursuant to Section 365(d)(5) and for Allowance and Payment of Administrative
                   Expenses [Docket No. 406; filed November 5, 2019]

                   Response/Objection Deadline:              November 19, 2019 at 4:00 p.m. (ET);
                                                             extended to December 12, 2019 at 4:00 p.m.
                                                             (ET)

                   Responses/Objections Received:            None at this time

                   Status: The hearing on this matter is adjourned to a date to be determined.

         2.        First Omnibus Motion of Debtors for an Order Authorizing Rejection of Certain
                   Contracts Nunc Pro Tunc to the Rejection Date [Docket No. 427; filed November
                   12, 2019]




1
  The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.



RLF1 23898986v.1
                   Case 19-11743-JTD       Doc 746      Filed 08/25/20    Page 2 of 4




                   Response/Objection Deadline:         November 19, 2019 at 4:00 p.m. (ET);
                                                        extended to December 12, 2019 at 4:00 p.m.
                                                        (ET) for The Coca-Cola Company and
                                                        Coca-Cola North America (collectively,
                                                        “Coca-Cola”)

                   Responses/Objections Received:

                   A.     Informal comments from Coca-Cola

                   Related Documents:

                   i.     Notice of Erratum Regarding Schedule 1 of the First Omnibus Motion of
                          Debtors for an Order Authorizing Rejection of Certain Contracts Nunc Pro
                          Tunc to the Rejection Date [Docket No. 429; filed November 13, 2019]

                   ii.    Omnibus Order Authorizing Rejection of Certain Contracts Nunc Pro
                          Tunc to the Rejection Date [Docket No. 452; entered November 22, 2019]

                   Status: On November 22, 2019, the Court entered an order with respect to the
                           remaining contracts in connection with this matter. The hearing regarding
                           the Coca-Cola contract is adjourned to a date to be determined.

         3.        Fourth Omnibus Objection (Substantive) of Post-Effective Date Debtor to Certain
                   (I) No Liability Claims, (II) Misclassified Claims, and (III) Overstated and
                   Misclassified Claims [Docket No. 730; filed July 17, 2020]

                   Response/Objection Deadline:         August 7, 2020 at 4:00 p.m. (ET)

                   Responses/Objections Received:

                   A.     Response to Objection to Claim filed by David W. Vought (A-1 Advanced
                          Carpet Cleaning, Inc.) [Docket No. 734; filed July 29, 2020]

                   B.     Response to Objection to Claim filed by Drita Ramadani [Docket No. 735;
                          filed August 7, 2020]

                   Related Documents:

                   i.     Notice of Submission of Copies of Proofs of Claim Regarding Fourth
                          Omnibus Objection (Substantive) of Post-Effective Date Debtor to Certain
                          (I) No Liability Claims, (II) Misclassified Claims, and (III) Overstated and
                          Misclassified Claims [Docket No. 738; filed August 13, 2020]

                   ii.    Certification of Counsel Regarding Order Sustaining Fourth Omnibus
                          Objection (Substantive) of Post-Effective Date Debtor to Certain (I) No
                          Liability Claims, (II) Misclassified Claims, and (III) Overstated and
                          Misclassified Claims [Docket No. 739; filed August 13, 2020]
                                                    2
RLF1 23898986v.1
                   Case 19-11743-JTD       Doc 746      Filed 08/25/20    Page 3 of 4




                   iii.   Order Sustaining Fourth Omnibus Objection (Substantive) of Post-
                          Effective Date Debtor to Certain (I) No Liability Claims, (II) Misclassified
                          Claims, and (III) Overstated and Misclassified Claims [Docket No. 745;
                          entered August 24, 2020]

                   Status: On August 24, 2020, the Court entered an order granting the relief
                           requested. Accordingly, a hearing regarding this matter is not required.

         4.        Third Motion of the Post-Effective Date Debtor for the Entry of an Order
                   Extending the Deadline to Object to Certain Claims [Docket No. 732; filed July
                   24, 2020]

                   Response/Objection Deadline:         August 7, 2020 at 4:00 p.m. (ET)

                   Responses/Objections Received:       None

                   Related Documents:

                   i.     Certificate of No Objection Regarding Third Motion of the Post-Effective
                          Date Debtor for the Entry of an Order Extending the Deadline to Object to
                          Certain Claims [Docket No. 736; filed August 10, 2020]

                   ii.    Third Order Extending the Deadline to Object to Certain Claims [Docket
                          No. 737; entered August 11, 2020]

                   Status: On August 11, 2020, the Court entered an order granting the relief
                           requested. Accordingly, a hearing regarding this matter is not required.

         5.        Liquidating Trustee’s Motion to Approve Stipulation Between the Liquidating
                   Trustee and Eugene J. Daluga and Margaret Daluga Regarding Relief from the
                   Automatic Stay and Plan Injunction [Docket No. 733; filed July 28, 2020]

                   Response/Objection Deadline:         August 11, 2020 at 4:00 p.m. (ET)

                   Responses/Objections Received:       None

                   Related Documents:

                   i.     Certification of No Objection Regarding Liquidating Trustee’s Motion to
                          Approve Stipulation Between the Liquidating Trustee and Eugene J.
                          Daluga and Margaret Daluga Regarding Relief from the Automatic Stay
                          and Plan Injunction [Docket No. 740; filed August 14, 2020]




                                                    3
RLF1 23898986v.1
                   Case 19-11743-JTD       Doc 746     Filed 08/25/20   Page 4 of 4




                   ii.    Order Approving Stipulation Between the Liquidating Trustee and Eugene
                          J. Daluga and Margaret Daluga Regarding Relief from the Automatic Stay
                          and Plan Injunction [Docket No. 741; entered August 18, 2020]

                   Status: On August 18, 2020, the Court entered an order granting the relief
                           requested. Accordingly, a hearing regarding this matter is not required.



Dated: August 25, 2020
       Wilmington, Delaware

                                            /s/ Megan E. Kenney
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            Daniel J. DeFranceschi (No. 2732)
                                            Michael J. Merchant (No. 3854)
                                            Zachary I. Shapiro (No. 5103)
                                            Brett M. Haywood (No. 6166)
                                            Megan E. Kenney (No. 6426)
                                            Sarah E. Silveira (No. 6580)
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701

                                            Counsel to the Post-Effective Date Debtor




                                                   4
RLF1 23898986v.1
